DETAILED ACTION
	This action is responsive to the application No. 16/213,628 filed on 12/07/2018 and the response to Election/Restriction received 10/08/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1, 3-9, 11-18, and 20-23 in the reply filed on 10/08/2020 is acknowledged.  Claims 2, 10, and 19 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 23 each similarly recite controlling several process steps to achieve target protection.  It is unclear how each of the processes are controlled and in what manner to achieve an unknown “target protection”.  The metes and bounds are unclear.  It is not clear what exactly is required or excluded in the claimed controlling…to achieve a target protection.  What is a target protection?  How is this met?  In semiconductors, all deposition and etching processes are “controlled” in some manner. It is unclear when infringement would occur.
Claim 18 recites a “layer open process” multiple times.  It is unclear what is required or excluded by a “layer open process”.  There is no standardized “layer open process”.  According to the specification, etching the various layers but does not properly define what is or is not a “layer open process”.  For the purpose of examination, these limitations will be treated as etching which is commensurate in scope with the disclosure since no other processes for opening a layer are disclosed or supported.  It is suggested Applicant simply recite etching rather than layer open processes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2019/0067089).
(Re Claim 1)  Yang teaches a method for processing a substrate to form a via, comprising: 
providing the substrate with a patterned layer having a via pattern (see Figs. 1A-2, substrate 100, patterned layer 200 with via pattern in Fig. 1E);
providing at least a first low k dielectric layer underlying the patterned layer (low k layer 150 is same as layer 110, see paras. 28 and 19); 
providing at least a first barrier layer underlying the first low k dielectric layer (barrier 140); 
etching the first low k dielectric layer to form the via pattern in the first low k dielectric layer (Fig. 1F); 
after etching the first low k dielectric layer, performing an atomic layer deposition process to deposit a protective layer on via sidewalls of the first low k dielectric layer, the atomic layer deposition process being separate from the etching the first low k dielectric layer step (Fig. 1G, layer 210, paras. 48-53); and 
after performing the atomic layer deposition process, etching the first barrier layer, wherein the protective layer protects the via sidewalls of the first low k dielectric layer during the etching of the first 
(Re Claim 4) wherein the via is a skip via (see Fig. 1I, according to the instant specification a skip via passes through at least two dielectric layers and do not connect to any conductive layers between the dielectric layers, therefore the vias are skip vias).
(Re Claim 5) wherein the protective layer comprises a silicon oxide (para. 52).
(Re Claim 6) wherein the first low k dielectric layer is a first ultra-low k dielectric layer (see paras. 28 and 19).
(Re Claim 7) the first barrier layer is a nitrogen doped low k barrier layer (para. 27 discloses 140 may be a nitrogen doped silicon carbide film).
(Re Claim 8) further comprising removing the protective layer after etching the first barrier layer (etching the barrier layer occurs in Fig. 1I, subsequently in Fig. 1L a portion of layer 210 is removed in the CMP step).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Yang et al. as applied to claim 1 above and further in view of Sun et al. (US 2018/0061700).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a 
(Re Claim 3) providing an organic planarization layer between the patterned layer and the first low k dielectric layer; and removing the organic planarization layer after etching the first barrier layer.
Yang is silent regarding an additional OPL layer between the pattern layer and the low k layer and then removing the layer after the barrier layer is etched.  Related art from Sun teaches including an OPL layer (108) which is between a patterned first layer (102, see Figs. 1A-1B, Fig. 4A corresponds to the state shown in Fig. 1B).  According to Fig. 4A a portion of barrier layer 118 is etched and subsequently in Fig. 4C the OPL layer is removed.  Using OPL layers in a patterning process as taught by Sun would have been obvious to one of ordinary skill in the art as they are known to improve photolithography steps by forming smooth/planar surfaces.  One of ordinary skill in the art would find it obvious to incorporate the teachings of Sun into Yang’s process wherein an OPL layer is used when the initial patterning is performed, i.e. when using the photoresist pattern, and then subsequently removing the OPL layer after it served its purpose and is no longer needed.


Allowable Subject Matter
Addressing the §112 issues discussed above will place all of claims 9-23 in condition for allowance, claims 10 and 19 will be rejoined.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822